Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2010/0097165) in view of JPH08508233, and in view of Cooper (5,420,385), and further in view of Ocalan (US 2006/0043683).
Regarding claim 1, Chilling discloses a solenoid assembly comprising:
a solenoid (12) having a coil (20) that defines a passageway (see the drawing below), 
wherein the coil (22) is configured to energize when electrical power is applied to the coil (220); 
a plunger (16) movable within the passageway (24) from a retracted position to an extended position, 
the plunger (16) extending along an axis between a first plunger end (34) and an opposite second plunger end (38), 
a frame (48) that holds the solenoid (12), 
the frame (48) having a first opening (60) through which the first plunger end (34) extends when the plunger (16) is in the retracted position and a second opening (74) through which the second end (38) of the plunger (16) extends when the plunger is in the extended position,
a return spring (62) that biases the plunger (16) toward the retracted position, and wherein when the coil (48) is de-energized, the return spring (62) moves the plunger toward the retracted position.
Chilling does not disclose the first plunger end including an indicator tab; and wherein when the plunger is in the extended position, the indicator tab on the first plunger end retracts into the frame via the first opening and when the plunger is in the retracted position, the indicator tab extend past the first opening; and a sensor mounted to the frame and operable to detect the indicator tab and generate an electrical output based on whether the indicator tab extends through the first opening.
The Prior Art JPH08508233 discloses the Control of the plunger comprising:
the plunger (12),
the sensors (32, 34 and 36),
Although the Prior Art JPH08508233 is not clearly, specifically described the limitation of: 
“the first plunger end including an indicator tab; and wherein when the plunger is in the extended position, the indicator tab on the first plunger end retracts into the frame via the first opening and when the plunger is in the retracted position, the indicator tab extend past the first opening; and a sensor mounted to the frame and operable to detect the indicator tab and generate an electrical output based on whether the indicator tab extends through the first opening”, 

The Prior Art JPH08508233 (Description, lines 25-28) teaches “a signal indicating the position of the plunger is sent to the control device, the sensor (36) detects the movement of the piston (14) and the movement of the plunger (12).  The position transducer provides a signal indicative of the actual position of the plunger (12), and the sensors (32 and 34) provide signals indicative of pressure above and below the piston (14)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal indicating position as taught by Prior Art JPH08508233 with Schilling’s device, in order to provide a signal indicative of the position of the plunger to control and adjust the movement of the plunger, as needed.
Chilling and JPH-8233 do not disclose the diaphragm that surrounds the plunger to prevent moisture from moving into the passageway.
Cooper discloses a safety switch comprising the diaphragm (12) that surrounds the plunger (7) to prevent moisture from moving into the passageway (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diaphragm as taught by Cooper with Chilling’s device for the purpose of preventing moisture from penetrating into the contact chamber 3 (see para 4).
Cooper discloses:
the diaphragm (12) has a first perimeter edge coupled to the plunger (7) and an opposite second perimeter edge coupled to the frame (2), and 
wherein the first perimeter edge defines an aperture through which the plunger (7) extends.
Schilling discloses a return spring (62),
wherein the return spring (62) has a first spring end coupled to the plunger (32) and an opposite second spring end coupled to the frame (58).
However, Schilling (US 2010/0097165), JPH08508233, and Cooper (5,420,385) do not disclose the diaphragm has a first perimeter edge coupled to the plunger and an opposite second perimeter edge coupled to the frame, the first perimeter edge defines an aperture through which the plunger extends; 
wherein the inner first perimeter edge is coupled to the plunger between the first plunger end and the second plunger end.
Ocalan discloses an actuator comprising:
the diaphragm (20, 22) has a first perimeter edge (20) coupled to the plunger (24) and an opposite second perimeter edge (22) coupled to the frame (12),
the first perimeter edge (20) defines an aperture (see the drawing below) through which the plunger (24) extends; 
the diaphragm (20, 22) has a first perimeter edge coupled to the plunger (24) and an opposite second perimeter edge coupled to the frame (12), 
wherein the inner first perimeter edge (20) is coupled to the plunger (24) between the first plunger end and the second plunger end (see the drawing below); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diaphragm as taught by Ocalan with Schilling’s device for the purpose of preventing moisture from penetrating into the contact chamber 3 (see para 4).
[AltContent: textbox (1st plunger end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd plunger end)][AltContent: textbox (aperture)][AltContent: arrow]			
    PNG
    media_image1.png
    204
    393
    media_image1.png
    Greyscale

	Regarding claim 2, Chilling discloses:
when the plunger (16) is in the retracted position, the second plunger end (38) retracts into the frame (48) via the second opening (74).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the solenoid assembly comprising the plunger has a first groove in which the first perimeter edge of the diaphragm is received and a second groove in which the first spring end is received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 1, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837